IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

M. S. MOTHER OF E. C., T. S.,        NOT FINAL UNTIL TIME EXPIRES TO
V. S., S. S., J.S.,                  FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-662
v.                                   CORRECTED PAGES: pg 1
                                     CORRECTION IS UNDERLINED IN RED
                                     MAILED: July 6, 2015
FLORIDA DEPARTMENT OF                BY: NMS
CHILDREN AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed July 2, 2015.

An appeal from the Circuit Court for Alachua County.
Hon. James P. Nilon, Judge.

Lara A. Mason, Ponte Vedra Beach, for Appellant.

Ward L. Metzger, Jacksonville, and Kelley Schaeffer, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, MARSTILLER, and OSTERHAUS, JJ., CONCUR.